NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                 ______________

                                       No. 21-1615
                                     ______________

                            UNITED STATES OF AMERICA

                                             v.

                                ANMOL SINGH KAMRA,
                                            Appellant
                                   ______________

                    On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                              (D.C. No. 2-18-cr-00253-001)
                    U.S. District Judge: Honorable R. Barclay Surrick
                                     ______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                   October 3, 2022
                                  ______________

     Before: CHAGARES, Chief Judge, SHWARTZ and SCIRICA, Circuit Judges

                                 (Filed: October 4, 2022)
                                     ______________

                                        OPINION*
                                     ______________




       *
        This disposition is not an opinion of the full Court and, pursuant to I.O.P. 5.7,
does not constitute binding precedent.
SHWARTZ, Circuit Judge.

       Anmol Singh Kamra was found guilty of conspiring to distribute oxycodone. A2.

He argues that the District Court erred in refusing to (1) charge the jury using his

proposed good faith instruction, and (2) admit certain patient prescription records into

evidence. Because these arguments are meritless, we will affirm.

                                              I

                                             A

       Kamra worked as a marketing executive at a pharmacy in Philadelphia. He sold

unlabeled bottles of oxycodone to Frank Brown, who then sold the oxycodone pills on

the street and split the cash proceeds with Kamra and George Fisher, a doctor who had

previously treated Brown. Fisher provided prescription slips to cover the pills Kamra

gave Brown. More specifically, Kamra and Brown provided Fisher with the names of

“patients” he never treated and dates to write on the prescription slips, and Fisher

prepared the slips so the pharmacy’s files would have prescriptions to account for the

pills. In total, the trio distributed thousands of oxycodone pills. During this time,

Kamra’s bank accounts showed cash deposits exceeding $270,000.

                                             B

       A grand jury indicted Kamra for conspiring with Fisher and Brown to “knowingly

and intentionally distribute and dispense, outside the usual course of professional practice

and for no legitimate medical purpose, a mixture and substance containing a detectable

                                              2
amount of oxycodone” in violation of 21 U.S.C. § 846. A45-47.

       Kamra proceeded to trial, where he, Fisher, Brown, pharmacist John Ivey, and

several other witnesses testified. During Ivey’s testimony, defense counsel attempted to

introduce patient prescription records compiled by the Pennsylvania Department of

Health, Prescription Drug Monitoring Program (the “PMP Records”) pursuant to Federal

Rules of Evidence 803(6) and 902(11). These records track prescriptions for certain

drugs ordered by various doctors and filled by various pharmacies. The Government

objected, arguing that Ivey could not serve as a custodian of records compiled from other

pharmacies. The District Court sustained the Government’s objection because (1)

defense counsel belatedly presented the PMP Records to the Government, (2) Ivey was

“not the custodian of the[] [PMP] [R]ecords,” and (3) defense counsel failed to “provide[]

a proper or valid reason to admit” the PMP Records. A323.

       Before the end of trial, both the Government and Kamra submitted proposed jury

instructions. The District Court considered the parties’ proposals and provided the

parties the instructions it intended to use. Kamra objected to the Court’s proposed good

faith instruction, and the Court heard argument. Thereafter, the Court “made some

adjustments” and instructed the parties to make any objections “after [the Court]

charge[d] the jury.” A346. The Court then provided the following knowledge, intent,

and good faith instruction to the jury:

       Now, the offense of conspiracy charged in the indictment requires proof that
       the Defendant knew that the purpose of the conspiracy was to distribute
                                            3
[o]xycodone outside the usual course of professional practice and for no
legitimate medical purpose, and proof that the Defendant joined the
conspiracy with a specific intent to achieve the goal of distributing
[o]xycodone outside the usual course of professional practice and for no
legitimate medical purpose.

Now, ladies and gentlemen, if you find that the Defendant acted in good faith,
that would be a complete defense to this charge, because good faith on the
part of the Defendant would be inconsistent with acting knowingly and with
the intent to further the goal of the conspiracy.

You should understand that a person acts in good faith when he has a belief,
opinion, or understanding that the doctor and the pharmacy were dispensing
[o]xycodone in the usual course of professional practice and for a legitimate
medical purpose, even though the belief, opinion, or understanding turns out
to be inaccurate or incorrect.

Therefore, in this case, if the Defendant believed that the [o]xycodone was
being dispensed in the usual course of professional practice and for a
legitimate medical purpose, then he did not knowingly join the conspiracy
charged and he did not intend to further the goal of the conspiracy.

Now, ladies and gentlemen, the Defendant does not have the burden of
proving good faith. Good faith is a defense because it is inconsistent with
the mental state elements of conspiracy.

As I’ve told you, it is the Government’s burden to prove beyond a reasonable
doubt each of the elements of the offense, including the mental state
elements, in deciding whether the Government has proved that the –
including the mental state elements.

In deciding whether the Government proved that the Defendant acted with
the required mental state or instead whether the Defendant acted in good
faith, you should consider all of the evidence presented in the case that may
bear on the Defendant’s state of mind. If you find from the evidence that the
Defendant acted in good faith, as I’ve defined it, or if you find for any other
reason that the Government has not proved beyond a reasonable doubt that
the Defendant had the requisite mental state, you must find the Defendant
not guilty.

                                      4
A378-80. The Court’s final instruction tracked Kamra’s proposal, except it omitted the

following two paragraphs that Kamra requested (the “Requested Paragraphs”):

      When a doctor or pharmacist dispenses drugs in good faith in medically
      treating a patient, then the doctor or pharmacist has dispensed the drug for a
      legitimate medical purpose in the usual course of medical practice; that is, he
      has dispensed the drug lawfully. Good faith in this context means good
      intentions and the honest exercise of best professional judgment as to a
      patient’s needs.

      If you find that Mr. Kamra believed that the doctor or pharmacists involved
      in this case were dispensing or causing the dispensing of drugs in good faith,
      you must find Mr. Kamra not guilty. This is true, moreover, even if you find
      that the doctor or pharmacist was not, in fact, dispensing pills for proper
      medical purpose, so long as Mr. Kamra believed that they were acting in
      good faith and Mr. Kamra’s belief was reasonable under the circumstances.

A61. Kamra did not object to the Court’s final good faith jury instruction.

      The jury found Kamra guilty of conspiracy to distribute oxycodone outside the

usual course of professional practice and for no legitimate medical purpose.

      Kamra appeals.

                                            II1

      Kamra argues that the District Court erred in refusing to (1) include the Requested

Paragraphs in its final jury charge, and (2) admit the PMP Records into evidence.




      1
         The District Court had jurisdiction pursuant to 18 U.S.C. § 3231. We have
jurisdiction pursuant to 28 U.S.C. § 1291.
                                              5
Neither argument has merit.

                                              A2

       The District Court did not err by refusing to include the Requested Paragraphs in

its good faith instruction. A district court “err[s] in refusing to give a[] [requested] [jury]

instruction only if the [requested] instruction was correct, not substantially covered by

other instructions, and was so important that the omission of the instruction prejudiced

the defendant.” United States v. Smith, 789 F.2d 196, 204 (3d Cir. 1986). Here, the

District Court did not err for two reasons.

       First, the Requested Paragraphs were substantially covered by the final jury

charge. The Requested Paragraphs explained that Kamra could not be found guilty if he

“believed that the doctor or pharmacists involved in th[e] case” had “good intentions and

[were] honest[ly] exercis[ing] [their] best professional judgment as to a patient’s needs.”

A61. The District Court’s final jury instruction similarly explained that Kamra must be

acquitted if the jury found that Kamra “believed that the [o]xycodone was being

dispensed in the usual course of professional practice and for a legitimate medical

purpose.” A379. The Court’s use of the phrase “legitimate medical purpose” conveys


       2
          Both parties agree that Kamra did not object to the District Court’s final jury
instructions and that plain error review applies. See Gov’t of V.I. v. Knight, 989 F.2d
619, 631 (3d Cir. 1993) (“Since [the defendant] failed to properly preserve an objection
to the [final] jury instruction, we review . . . under the plain error standard[.]”). Under
plain error review, three conditions “must be met before a court may consider exercising
its discretion to correct the error,” including that there was an error. Rosales-Mireles v.
United States, 138 S. Ct. 1897, 1904 (2018); see also Fed. R. Crim. P. 52(b).
                                                 6
the same meaning as Kamra’s proposed language of a “[doctor’s] honest exercise of []

professional judgment as to a patient’s needs,” cf. United States v. Flores, 454 F.3d 149,

161 (3d Cir. 2006) (“So long as the court conveys the required meaning, the particular

words used are irrelevant.”), and the Court is not required to use Kamra’s preferred

language, see id. (“The district court is not obligated to use the language the defendant

proffers.” (quotation marks omitted)). Thus, the Court did not err because the final jury

instruction substantially covered the Requested Paragraphs.

       Second, omission of the Requested Paragraphs did not prejudice Kamra because

(1) as Kamra admits, the District Court’s good faith instruction “was not wrong,” Kamra

Br. at 23;3 (2) the District Court properly instructed the jury on the elements of a

conspiracy, so “the good faith instruction is simply a redundant version of the instruction

on those elements,” United States v. Gross, 961 F.2d 1097, 1103 (3d Cir. 1992); and (3)

overwhelming evidence contradicts any claim that Kamra honestly believed that Fisher

was exercising his best professional judgment as to patients’ needs, as, among other



       3
         Ruan v. United States, 142 S. Ct. 2370, 2374-75 (2022), on which Kamra relies,
is inapt because Ruan concerned 21 U.S.C. § 841(a)’s mens rea requirement for “doctor”
defendants. In Ruan, two “doctors who actively practiced medicine” and “possessed
licenses permitting them to prescribe controlled substances,” challenged their convictions
under § 841(a). 142 S. Ct. at 2374-75. The Court held that “[a]fter a defendant produces
evidence that he or she was authorized to dispense controlled substances, the Government
must prove beyond a reasonable doubt that the defendant knew that he or she was acting
in an unauthorized manner, or intended to do so.” Id. at 2375. Kamra is not a doctor or a
pharmacist and could not prove that he was authorized to dispense controlled substances,
so Ruan does not apply.
                                             7
things, Kamra was recorded telling Fisher the names of the “patients” to write on the

prescription slips used to cover the oxycodone pills that Kamra gave to Brown in

unmarked bottles. As the District Court said, Kamra’s “conduct simply d[id] not align

with an individual who innocently believed the prescriptions were legitimate or the

patients listed on them were actually receiving the pills they were purportedly

prescribed.” United States v. Kamra, No. 18-CR-00253, 2021 WL 872766, at *7 (E.D.

Pa. Mar. 9, 2021). Thus, even if the Requested Paragraphs were not substantially

covered, Kamra was not prejudiced by their omission.4

       For these reasons, the District Court did not err by omitting the Requested

Paragraphs.

                                             B5

       The District Court did not abuse its discretion in refusing to admit the PMP


       4
          To the extent Kamra argues that District Court’s good faith instruction was
“crucially incomplete” because it failed to “highlight[] the point that [Kamra] was a lay
person with no medical education or formal training,” see Kamra Br. at 23, the Court was
under no obligation to make such a factual finding or advance Kamra’s theory of the
case, see United States v. Hoffecker, 530 F.3d 137, 177 (3d Cir. 2008) (holding district
court was correct not to offer “commentary on the evidence” and the defendant’s “theory
of defense” to the jury); United States v. Paradies, 98 F.3d 1266, 1287 (11th Cir. 1996)
(opining that the district court correctly rejected “the requested jury charge . . . [because]
it aspired to place the [] defendants’ desired factual findings into the mouth of the court.”
(quotation marks omitted)); United States v. Barham, 595 F.2d 231, 244-45 (5th Cir.
1979) (holding district court was “quite correct” not to offer the jury a “recounting of the
facts as seen through the rose-colored glasses of the defense”).
        5
          We review a district court’s rulings concerning “the admissibility of evidence”
and “the authentication of evidence” for abuse of discretion. United States v. Serafini,
233 F.3d 758, 768 n.14 (3d Cir. 2000) (admissibility); United States v. Browne, 834 F.3d
                                                8
Records. Brown claimed that after he stopped receiving prescriptions from Fisher, he

bought pills on the street and not from pharmacies. Kamra sought to impeach Brown

with PMP Records that showed the prescriptions Brown received.

                                             1

       There are limits to when a witness may be impeached by extrinsic evidence. A

party cannot offer “extrinsic evidence to impeach [a witness]’s testimony on a collateral

matter.” United States v. Hendrickson, 417 F.2d 225, 228 (3d Cir. 1969); see also United

States v. Payne, 102 F.3d 289, 294 (7th Cir. 1996) (“[O]ne may not impeach by

contradiction regarding collateral or irrelevant matters.” (quotation marks omitted)); cf.

United States v. Pantone, 609 F.2d 675, 683-84 (3d Cir. 1979) (recognizing doctrine of

impeachment by contradiction). “A matter is collateral when it cannot reasonably be

considered crucial or material to the issues on trial.” United States v. Budzanoski, 462

F.2d 443, 455 (3d Cir. 1972).

       Where or from whom Brown obtained oxycodone pills after the conspiracy ended

is collateral to Kamra’s guilt and not material to whether Kamra improperly supplied

oxycodone pills to Brown during the conspiracy. 6 Therefore, the PMP Records could not



403, 408 (3d Cir. 2016) (authentication). “To the extent that these rulings were based on
an interpretation of the Federal Rules of Evidence, however, our review is plenary.”
Serafini, 233 F.3d at 768 n.14; see also Browne, 834 F.3d at 408.
       6
         Because Brown’s later activities, and the PMP Records evidencing them, were
not material to Kamra’s defense, exclusion of the PMP Records did not violate Kamra’s
Sixth Amendment rights. See Gov’t of V.I. v. Mills, 956 F.2d 443, 446 (3d Cir. 1992)
(“[T]o establish . . . [a] violation of [the] Sixth Amendment . . . [a defendant] must show
                                                 9
be offered to contradict this collateral issue in Brown’s testimony.7

                                             2

       Additionally, the District Court correctly concluded that Kamra failed to show that

the PMP Records were admissible business records under Federal Rules of Evidence

803(6) and 902(11).

                                             a

       Rule 803(6), commonly known as the “business records exception” to the rule

against hearsay, “permits admission of documents containing hearsay” when a “custodian

or other qualified witness” provides “foundation testimony” that:

       (1) the declarant in the records had personal knowledge to make accurate
       statements; (2) the declarant recorded the statements contemporaneously
       with the actions that were the subject of the reports; (3) the declarant made
       the record in the regular course of the business activity; and (4) such records
       were regularly kept by the business.

United States v. Pelullo, 964 F.2d 193, 200 (3d Cir. 1992) (quoting Fed. R. Evid. 803(6)).

The “custodian” or other “qualified person” need not be an employee of the entity, but

must have “familiarity with the record-keeping system and the ability to attest to the

[four] foundational requirements.” United States v. Console, 13 F.3d 641, 657 (3d Cir.



. . . [inter alia,] that the excluded [evidence] would have been material and favorable to
his defense[.]”).
          7
            Moreover, Brown did not deny his drug use, and defense counsel extensively
attacked Brown’s credibility at trial. Thus, any error in excluding the PMP records was
harmless. See United States v. DeMuro, 677 F.3d 550, 566-67 (3d Cir. 2012) (holding
evidentiary “error was harmless” when the evidence against the defendant “was
substantial” and the excluded evidence “was of minimal probative value”).
                                                10
1993) (citation and quotation marks omitted).

       Here, Ivey did not, and seemingly could not, attest to all of the foundational

requirements. Ivey, a pharmacist at the pharmacy where Kamra worked, simply testified

that he “ha[d] access” to the PMP Records to “review [] patient profiles” from several

pharmacies, A314-15, and that the PMP Records were “generated” from “data [that] is

uploaded into the cloud,” A316. He failed to attest that the declarant in the records (i.e.,

the person declaring that a patient received a prescription from a particular pharmacy on a

particular date) had “personal knowledge to make accurate statements,” or that the data

was “recorded . . . contemporaneously” with each prescription. See Pelullo, 964 F.2d at

200. Because he did not attest to the foundational requirements of the business records

exception, the District Court did not abuse its discretion in concluding that Ivey was not a

proper “custodian” or other “qualified person” for purposes of Rule 803(6).

                                               b

       Moreover, Kamra failed to satisfy the self-authentication requirements of Rule

902(11). Rule 902(11) allows “a domestic record” to be “self-authenticating,” meaning

“no extrinsic evidence of authenticity” is required for authentication, if the record (1)

“meets the requirements of [the business records exception], as shown by a certification

of the custodian or another qualified person,” and (2) the proponent of the record,

“[b]efore the trial or hearing . . . give[s] [the] adverse party reasonable written notice of

the intent to offer the record—and [] make[s] the record and certification available for

                                              11
inspection—so that the party has a fair opportunity to challenge [the record].” Fed. R.

Evid. 902(11).

       Here, Kamra failed to provide the Government the PMP Records for inspection

“[b]efore the trial,” depriving the Government of a “fair opportunity to challenge” them.

See id. Kamra provided the PMP Records the day before and day of Ivey’s trial

testimony. Thus, the District Court did not abuse its discretion in concluding that Kamra

did not satisfy Rule 902(11)’s requirements for self-authentication.8

                                            III

       For the foregoing reasons, we will affirm.




       8
         Kamra concedes that he did not ask the District Court to admit the PMP Records
under Rule 803(8). Reply Br. at 4, 19. The District Court did not err by failing to sua
sponte apply a hearsay exception that neither party invoked. Moreover, as noted herein,
any error would have been harmless given the evidence that proved Kamra’s guilt, the
thorough cross-examination of Brown, which featured attacks on his credibility based on
his drug use, prior convictions, prior inconsistent statements, and motive for testifying,
and the fact that Kamra had a full opportunity to present his defense, including by
testifying. See United States v. Quinn, 728 F.3d 243, 264 (3d Cir. 2013) (en banc)
(concluding purported evidentiary error was harmless when the excluded evidence
“would [not] have altered the jury’s finding of guilt” and the defendant “had the
opportunity to present a full defense against the Government charges, including (as he
did) by taking the stand in his own defense”); DeMuro, 677 F.3d at 566-67.
                                             12